Citation Nr: 1824216	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) due to personal assault.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for PTSD.

In his October 2014 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a videoconference hearing before the Board in connection with the claim on appeal.  However, in a May 2017 correspondence, the Veteran's attorney stated that the Veteran wished to withdraw this hearing request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

The Board notes that after the March 24, 2015 effective date of amendments to regulations describing the manner in which claims and notice of disagreements (NODs) must be filed, in the May 2017 correspondence noted above, the Veteran's attorney indicated that the Veteran was entitled to an inferred total disability rating based on individual unemployability (TDIU) due to his PTSD.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  However, as the issue of a higher rating for PTSD is not on appeal, no claim for a TDIU may be so inferred.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of a higher rating claim when that issue is raised by the record).  In addition, entitlement to a TDIU has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his attorney that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2017).  See also 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2017) (describing the manner and methods in which a claim can be initiated and filed); 38 C.F.R. § 3.160 (2017) (requiring that claims be filed on standard forms).
FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's PTSD is related to a conceded in-service personal assault.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

However, there are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires "(1) a current medical diagnosis of PTSD; (2) a link between the current symptoms and an in-service stressor; and (3) 'credible supporting evidence that the claimed in-service stressor occurred.'"  Kays v. Snyder, 846 F.3d 1208, 1211 (Fed. Cir. 2017) (citing 38 C.F.R. § 3.304(f)).  There are special rules with regard to claims for entitlement to service connection for PTSD claimed as a result of in-service personal assaults.  See 38 C.F.R. § 3.304(f)(5).  These rules allow for evidence from sources other than a veteran's service records to corroborate a stressor.  See id.  They also provide that evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  See id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, an April 2011 VA PTSD examination report by a VA psychologist, an August 2011 private psychiatric evaluation report by Dr. V., a psychiatrist, and a November 2016 private psychiatric examination report/PTSD Disability Benefits Questionnaire by Dr. W., a psychologist, reveal that the Veteran has been diagnosed with PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).  Thus, a current medical diagnosis of PTSD has been demonstrated.

In addition, the Veteran has contended that while he was stationed in Hawaii during service, he was handcuffed, hauled to jail, told to "shut-up", taken to a locked room, and beaten by police.  As noted in the July 2011 rating decision and the October 2014 statement of the case, the RO has conceded this in-service stressor.  In this regard, the Veteran's service treatment records, specifically an August 1981 Medical Board Report, show that the Veteran was treated for psychiatric symptoms and describe a "traumatic experience" in May 1981, in which the Veteran, while on liberty in Pearl Harbor and following a refusal of/disagreement with a young male who offered to sell him illegal drugs, was escorted to jail in handcuffs and reportedly taken into a locked room where he was beaten by two white policemen.  The Medical Board Report revealed that this account was confirmed to some extent by the Veteran's command which stated "accounts of his traumatic episode as afforded by the authorities, as well as actual photographs of the patient after the alleged assault would seem to indicate that this account was somewhat exaggerated", but that following the traumatic episode, the Veteran's work performance had declined seriously and the Veteran had stated that he felt so angry and fearful of white people.  Although the evidence is not unequivocal, affording the Veteran  the benefit of the doubt the Board agrees with the RO's concession, as the evidence tends to corroborate the reported in-service personal assault.  See 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to all aspects of a case).  Therefore, there is credible supporting evidence that the in-service stressor identified by the Veteran occurred.  See 38 C.F.R. § 3.304(f)(5).

Accordingly, as there is a current medical diagnosis of PTSD, as well as a conceded in-service stressor, the remaining question is whether there is a link between the Veteran's current PTSD symptoms and the in-service stressor.  There are conflicting medical opinions of record on this question.

In the April 2011 VA PTSD examination report, based on a clinical interview of the Veteran and a review of the Veteran's claims file (to include, the August 1981 Medical Board Report), the VA examiner opined that the Veteran's current PTSD was less likely as not related to his conceded, military, non-combat experience.  The VA examiner reasoned that "[t]here was no evidence of any pre- or post-service trauma that would better explain the veteran's current PTSD symptoms; however, his maladaptive personality characteristics may have predisposed him to suspicion and distrust of others, which in turn, led to an exaggerated perception of acts against him (including the reported assault and other social relations/interactions in the Navy and post-service) and subsequent re-traumatization throughout his life."

By contrast, in the August 2011 private psychiatric evaluation report, based on evaluation of the Veteran and a review of a copy of his claims file (to include, the August 1981 Medical Board Report), Dr. V. opined that the Veteran was suffering from "PTSD secondary to the incident that occurred in Hawaii when he was 20 years of age."  Dr. V. reasoned that the Veteran had "a lot of sequelae from the incident including his anger, his use of alcohol, and his fear of police officers and even his difficulty living with his wife, which led to their separation eight years ago and their recent divorce."

In addition, in the November 2016 private psychiatric examination report, based on evaluation of the Veteran, discussions with the Veteran's family, and review of available records (to include, the August 1981 Medical Board Report), Dr. W. opined that the military stressors identified were more likely than not the cause of the Veteran's PTSD.  (Previously in the report, Dr. W. identified the Veteran's military stressors as a beating at the hands of police.)  Dr. W. reasoned that there were no indications of psychiatric difficulties before the Veteran's acceptance into the Navy; that following his entrance and the beating by police, symptoms emerged immediately and the only other stressor was his treatment at the Navy hospital (being treated as if he were an unstable mental patient); and that there was no evidence of a personality disorder prior to or during his time in the service.  Dr. W. further explained that the Veteran's diagnosis of paranoid personality disorder in service (in the August 1981 Medical Board Report) was in error, and that the Veteran should have been diagnosed with acute stress disorder instead, and that this disorder eventually became PTSD.

In sum, Dr. V. and Dr. W. concluded that the Veteran's PTSD was related to the conceded in-service stressor, while the April 2011 VA examiner concluded that it was not so related.  In this case, each mental health professional explained the reasons for their conclusions based on an accurate characterization of the evidence of record, and each opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The evidence is thus approximately evenly balanced on the question of whether there is a link between the Veteran's current PTSD symptoms and the conceded in-service stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.









ORDER

Entitlement to service connection for PTSD due to personal assault is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


